                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 21, 2019
                              IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

LAMARR DONALD, SR., and                               §
DIANE COTTRELL DONALD,                                §
             Plaintiffs,                              §
                                                      §
v.                                                    §   CIVIL ACTION NO. 4:18-02410
                                                      §
METROPOLITAN LLOYDS                                   §
INSURANCE COMPANY OF                                  §
TEXAS,                                                §
            Defendant.                                §

                                             MEMORANDUM AND ORDER

            Before the Court in this insurance coverage dispute is Defendant’s Motion to

Sever and Abate (“Motion”) [Doc. # 20]. Plaintiffs have filed a Response to

Defendant’s Motion to Sever and Abate (“Response”) [Doc. # 21]. Defendant has

not filed a reply and its time to do so has expired.1 The Motion is now ripe for

decision. Having reviewed the parties’ briefing, relevant matters of record, and

pertinent legal authorities, the Court denies Defendant’s Motion.

I.          BACKGROUND

            This case is an insurance dispute over benefits under a homeowners

insurance policy issued by Defendant Metropolitan Lloyds Insurance Company of

Texas (“Metropolitan”) to Plaintiffs Lamarr Donald, Sr., and Diane Cottrell
1
            See S.D. Tex. Local R. 7.4; Hon. Nancy F. Atlas, Court Procedures and Forms,
            R.7(A)(4).


P:\ORDERS\11-2018\2410MSever&Abate.docx 190221.0855
Donald. Plaintiffs allege Metropolitan improperly denied and/or underpaid claims

for damage to Plaintiffs’ house and other property caused by Hurricane Harvey.

Plaintiffs assert a claim against Metropolitan for breach of the insurance contract

as well as extra-contractual claims based on the Texas Insurance Code for failure

to promptly pay the insurance claim and for bad faith.

            Metropolitan moves to sever and then abate Plaintiffs’ extra-contractual

claims.

II.         GOVERNING LAW

            “Under the Erie doctrine, federal courts sitting in diversity apply state

substantive law and federal procedural law.” Gasperini v. Ctr. for Humanities,

Inc., 518 U.S. 415, 427 (1996).                       Neither party contests that whether claim

severance and separate trials are warranted are procedural issues governed by

federal law. See Hardesty Builders, Inc. v. Mid-Continent Cas. Co., No. CIV.A C-

10-142, 2010 WL 2787810, at *2 (S.D. Tex. July 14, 2010) (holding that claim

severance is a procedural issue governed by Federal Rule of Civil Procedure 21);

Hous. McLane Co., Inc. v. Conn. Gen. Life Ins. Co., No. CIV.A. H-06-1508, 2006

WL 3050812, at *1 (S.D. Tex. Oct. 24, 2006) (holding that whether to separate

trials is a procedural issue governed by Rule 42(b)). Nevertheless, federal courts

find state law persuasive “in determining whether separate trials should be

ordered.” See Hous. McLane Co., 2006 WL 3050812, at *1.


                                                        2
P:\ORDERS\11-2018\2410MSever&Abate.docx 190221.0855
III.        DISCUSSION

            Metropolitan moves to sever and then abate Plaintiffs’ extra-contractual

claims. Metropolitan argues severance and abatement are appropriate because

Plaintiffs’ extra-contractual claims are dependent on a finding that Metropolitan

breached the insurance contract. According to Metropolitan, if it is absolved of

liability on Plaintiffs’ breach of contract claim, then the time, effort, and money

expended litigating the extra-contractual claims will be for naught.2

            Metropolitan does not cite a rule or a legal standard to govern its requests. It

is unclear if Metropolitan seeks severance of the extra-contractual claims from this

lawsuit or merely seeks a separate trial on those issues. Metropolitan’s Motion is

denied.

            A.          The Court Will Not Sever Plaintiffs’ Extra-Contractual Claims
                        from this Lawsuit

            Under Federal Rule of Civil Procedure 21, federal courts may “sever any

claim against a party.” “Severance under Rule 21 creates two separate actions or

suits where previously there was but one.” United States v. O’Neil, 709 F.2d 361,

368 (5th Cir. 1983). “Where a single claim is severed out of a suit, it proceeds as a


2
            Metropolitan frames its request to abate the extra-contractual claims as dependent
            on severance or separation of the extra-contractual claims. See Motion [Doc.
            # 20], at 4 (“Furthermore, since the contractual and extra-contractual claims in this
            case must be severed or tried separately, the extra-contractual claims must
            necessarily be abated.”).


                                                      3
P:\ORDERS\11-2018\2410MSever&Abate.docx 190221.0855
discrete, independent action, and a court may render a final, appealable judgment

in either one of the resulting two actions notwithstanding the continued existence

of unresolved claims in the other.” Hayes v. Miller, 341 F. App’x 969, 970 n.1

(5th Cir. 2009) (per curiam) (quoting Allied Elevator, Inc. v. E. Tex. State Bank of

Buna, 965 F.2d 34, 36 (5th Cir. 1992)). Under Rule 21, district courts have

discretion to sever claims “in the interest of avoiding prejudice and delay, ensuring

judicial economy, or safeguarding principles of fundamental fairness.”                   See

Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 521 (5th Cir. 2010)

(per curiam) (internal citations omitted). The party advocating severance “has the

burden to show that severance is warranted.”                Hardesty Builders, 2010 WL

2787810, at *2.

            The Court is unpersuaded that severance is appropriate.3 Severing the extra-

contractual claims “will save time and resources only if, in fact, [Metropolitan]

prevails on the contractual claim.” See id. “If it does not, then a great deal of time

will be wasted retaking [certain] depositions, engaging in additional discovery,

empanelling a new jury, and conducting a second trial.” See Hous. McLane, 2006

WL 3050812, at *2. At this stage, “the Court is not in any position to guess which

3
            The Court does not agree with Metropolitan’s premise that a breach of the
            insurance contract in issue is an absolute prerequisite for a statutory bad faith
            claim. See USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 492-94 (Tex.
            2018).


                                                      4
P:\ORDERS\11-2018\2410MSever&Abate.docx 190221.0855
outcome might be more likely,” the “judicial economy argument is therefore a

wash.” See id. at *3. Metropolitan has not established that discovery on Plaintiffs’

extra-contractual claims will be unduly burdensome. Indeed, discovery on the

contractual claims likely will encompass many of the same documents and

witnesses as involved in the extra-contractual causes of action.

            Metropolitan also argues that severing Plaintiffs’ extra-contractual claims

will avoid a situation where Metropolitan would have to choose whether or not to

reveal matters protected by the attorney-client privilege.                  According to

Metropolitan, Plaintiffs’ contractual claim does not implicate these protected

materials, but the extra-contractual claims potentially will because they involve

Metropolitan’s handling of the insurance claims. Metropolitan’s concern can be

addressed by a carefully crafted protective order permitting Metropolitan to mark

materials as “Attorneys’ Eyes Only.”

            The Court declines, in its discretion, to sever Plaintiffs’ extra-contractual

claims from this suit.

            B.          The Court Will Not Order Separate Trials But May Bifurcate a
                        Single Trial of Plaintiffs’ Claims If Shown to Be Warranted at the
                        End of Discovery

            It appears Metropolitan relies on Federal Rule of Civil Procedure 42(b),

which provides “[f]or convenience, to avoid prejudice, or to expedite and

economize, the court may order a separate trial of one or more separate issues,


                                                      5
P:\ORDERS\11-2018\2410MSever&Abate.docx 190221.0855
claims, crossclaims, counterclaims, or third-party claims.” Rule 42(b) “authorizes

district courts to order a separate trial of any claim if the interests of judicial

economy, convenience, and fairness will be furthered.” Hardesty Buildings, 2010

WL 2787810, at *2 (quoting Peace Lake Towers, Inc. v. Indian Harbor Ins. Co.,

2007 WL 925845 (E.D. La. 2007)).

            The procedure authorized by Rule 42(b) should be distinguished from

severance under Rule 21. Separate trials may occur in a single case but usually

result in one judgment, while severed claims become independent actions to be

discovered and tried independently with separate judgments entered.                See

McDaniel v. Anheuser-Busch, Inc., 987 F.2d 298 (5th Cir. 1993). “[T]he decision

to bifurcate “is a matter within the sole discretion of the trial court.” Conkling v.

Turner, 18 F.3d 1285, 1293 (5th Cir. 1994) (quoting First Tex. Sav. Ass’n v.

Reliance Ins. Co., 950 F.2d 1171, 1174 n.2 (5th Cir. 1992)). “[T]he burden is on

the party seeking separate trials to prove that separation is necessary.” Hous.

McLane, 2006 WL 3050812, at *2.

            Bifurcation of trials may be handled in different ways, such as with trials

before different juries, or two segments of a single trial before the same jury. The

Court is unpersuaded that trial of the contractual and extra-contractual issues need

be completely separated as Metropolitan requests. Rather the Court will impanel a




                                                      6
P:\ORDERS\11-2018\2410MSever&Abate.docx 190221.0855
single jury and try this case in two phases, as appropriate, after full discovery is

completed.

IV.         ORDER

            For the foregoing reasons, it is hereby

            ORDERED that Defendant’s Motion to Sever and Abate [Doc. # 20] is

DENIED.

            SIGNED at Houston, Texas, this 21st day of February, 2019.




                                                               NAN Y F. ATLAS
                                                      SENIOR UNI   STATES DISTRICT JUDGE




                                                      7
P:\ORDERS\11-2018\2410MSever&Abate.docx 190221.0855
